Title: From Thomas Jefferson to Albert Gallatin, 19 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr  Gallatin.
            June 19. 04.
          
          I inclose you Colo. Peyton’s opinion on the two candidates for Nanjemoy. Genl. Mason says Brent is one of the most worthy & amiable men in the world. he is afraid he is a little indolent.   I return the papers in Hill’s case. at present there seems a convenience in permitting an union of the offices of Collector & Notary. should it produce abuse it will then be time enough to separate them. Affectionate salutations.
        